Citation Nr: 1810835	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her husband


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Appellant served as a member of the Idaho Army National Guard (ARNG) for periods of active duty for training (ACDUTRA) (including from March 1993 to July 1993) and inactive duty training (INACDUTRA) from March 1993 to March 2009.  At this time, the Appellant has no service-connected disabilities.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In December 2013, the Board remanded the claim for further development of the record.  In May 2017, the Board considered the Appellant's knee symptoms a separate claim for service connection apart from her previous fibromyalgia claim; and remanded the claim for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Appellant's bilateral knee disorder was incurred during or aggravated by her periods of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. § 101, 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board notes that the Appellant waived agency of original jurisdiction review of new evidence in December 2017.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
	
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The term "active military, naval or air service" is further defined as (1) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

The Board notes that certain presumptive provisions (38 C.F.R. §§ 3.307, 3.309 for presumption of service incurrence; 3.306 for presumption of aggravation, and 3.304(b) and 38 U.S.C. §§ 1111, 1131 for presumption of soundness) do not apply when the qualifying service was ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Appellant contends that service connection is warranted for her bilateral knee disorder due to injuries incurred during periods of ACDUTRA and INDUCTRA while serving in the Army National Guard.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and service connection is not warranted.

The Appellant's STRs contain medical records from April 23, 2007 which note the Appellant experienced pain in her knees due to her weight.  A note from August 1, 2007 documented painful knees.  The STRs also include medical records from Cherry Lane Family Clinic.  On April 25, 2007, the Appellant complained of sharp burning pain on right knee and stated it had been going on for about one month.  The Appellant denied previous problems of a similar nature.  While examining the knee, the examiner determined no obvious signs of trauma.  On May 4, 2007, the Appellant complained of chronic pain that involved bilateral knees.  On May 30, 2007, the Appellant mentioned knee pain during an examination.  The STRs include a letter dated May 30, 2007 from her physician which stated she would be unable to perform running due to being evaluated for her chronic knee joint pain.  

The Appellant's STRs also contain medical records from Primary Health Medical Group where in April 2008, the Appellant complained of joint pain in her knees for the past year.  The Appellant testified before the Board in an August 2011 hearing.  The Appellant stated that her knees began hurting after a physical test during duty in May 2007.  During ACDUTRA in February 2008, the Appellant's knees hurt while performing necessary duties.  In August 2009, the Appellant submitted a DA Form 2173, which documented the aforementioned February 2008 incident.

In February 2014, the Appellant was afforded a VA examination.  The examiner diagnosed the Appellant with patellofemoral pain syndrome.  The examiner noted that a review of the record did not reveal any evidence of acute traumatic injury to either knee during any period of active duty from training or annual training.  The Appellant denied acute traumatic injury to the knees, but says the pain began during her physical fitness testing train-up periods.  She reported she did not train year round, but approximately 6 months before the annual Army physical fitness test she would begin an exercise program and that's when she would notice knee pain with running.  The examiner provided a negative nexus opinion, citing the lack of objective medical evidence of an acute traumatic injury to either knee, or evidence of any significant disability associated with the knees prior to 2007.  The onset of activity related knee pain in the knees is consistent with normal age-related degenerative processes which will occur in the normal population with advancing age.

The Appellant was afforded an addendum opinion in September 2016 with the same examiner from February 2014.  The examiner determined the chronic overuse condition of the knees was diagnosed as patellofemoral syndrome and could not be attributed solely to the period of active duty for training of February 2008.  The examiner noted that DA Form 2173 was completed 18 months after the period of service cited as the time of injury, and did not constitute a medical record.  There is no corresponding medical record with Dr. Lyon that coincides with the date on the DA Form 2173.  

The Appellant was afforded a new VA medical opinion in June 2017.  The examiner found patellofemoral pain syndrome to be a normal process with normal aging because joint degeneration begins as soon as bipedal ambulation begins.  The condition occurs over time with normal weight bearing activities of daily life.  A majority of individuals in the general population will have patellofemoral joint deterioration manifest with pain due to activities such as running, climbing stairs, squatting, etc.  Direct blunt trauma at to patella can also initiate symptoms.  The examiner did not find any acute injury to either knee.  The symptoms of knee pain reported in 2007 more than likely were due to patellofemoral syndrome.  The Appellants' military service represented a small fraction of the overall weight bearing activity (cause of patellofemoral syndrome in general) performed by the Appellant during her military service and through the period of appeal.  Thus, the examiner found the bilateral knee disability was not caused by or aggravated beyond its natural progression by the Appellant's military service.  

The Appellant submitted a statement in January 2018.  The Appellant contends she was on orders, annual training, or drill status when she hurt her knees.  She also states that after running a diagnostic physical test her knee started hurting and she went to Cherry lane Family Clinic on May 30, 2007 for her knees specifically.  She also contends that running on pavement for 15 years for her military requirements aggravated her condition.  

The Appellant contends she hurt her knee during INACDUTRA on May 30, 2007; and the record does show a medical evaluation with noted knee pain on May 30, 2007.  Although the Appellant's medical records show a complaint of knee pain which correlates with a period of documented INACDUTRA, this is not the first evidence of knee pain in the Appellant's record.  In her August 2011 Board hearing, the Appellant provided lay evidence that her knee pain began during May 2007 INACDUTRA.  Medical evidence show the Appellant reported knee pain that had been ongoing for a month in April 2007, and accordingly the Board gives more probative value to the onset of knee pain conveyed by the Appellant during her medical treatment than her testimony in 2011.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by a claimant).  Due to the medically documented complaints of knee pain prior to the May 2007 period of INACDUTRA, which themselves do not coincide with periods of service, the evidence does not support finding that the Appellant's disability was caused by the Appellant's military service.

Although the evidence does not support causation, service connection could still be granted if the Appellant's service during ACDUTRA or INACDUTRA aggravated the Appellant's disability beyond its natural progression.  The June 2017 VA examiner determined the Appellant's service did not aggravate the Appellant's knee disability, finding that the Appellant's knee disability was a normal process of aging experienced by the Appellant.  The Board has carefully considered the lay testimony on record.  The Board finds her contention that military training aggravated her knee disability credible; however, the Board is unable to find her contention competent.  The Appellant contends that her knee condition was aggravated by periods of ACDUTRA and INACDUTRA, and she is competent to report his symptoms; however, nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the aggravation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The most probative opinion from June 2017 does not support the Appellant's claim.

Accordingly, entitlement to service connection for a bilateral knee disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


